        Case 1:18-cr-00066-SMR-SHL Document 69 Filed 06/03/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA

 UNITED STATES OF AMERICA,

                Plaintiff,
                                                               1:18-cr-00066-SMR-SHL
 vs.

 SHAUN ALLEN JENSEN,

                Defendant.

       REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

        The United States of America and the Defendant, having both filed a written consent,

appeared before me pursuant to Rule 11, Fed. R. Crim. P. and L. Cr. R. 11. The Defendant entered

a plea of guilty to Count 2 of the Indictment, and stipulated to the forfeiture. After cautioning and

examining the Defendant under oath concerning each of the subjects mentioned in Rule 11, I

determined that the guilty plea was knowing and voluntary as to each count, and that the

offense charged is supported by an independent factual basis concerning each of the

essential elements of such offense and for the forfeiture. Defendant understands and agrees to

be bound by the terms of the plea agreement. I, therefore, recommend that the plea of guilty be

accepted, that a pre-sentence investigation and report be prepared, and that the Defendant be

adjudged guilty and have sentence imposed accordingly.
                  6/3/21
Date: ________________________                    ______________________________________
                                                  CELESTE F. BREMER
                                                  U.S. MAGISTRATE JUDGE


                                             NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days
from the date of its service shall bar an aggrieved party from attacking such Report and
Recommendation before the assigned United States District Judge. 28 U.S.C. § 636(b)(1)(B).
